Citation Nr: 9931413	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for adenocarcinoma of the 
prostate, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1943 to April 1944.

This appeal arises from a December 1993 rating decision of 
the Boston, Massachusetts Regional Office (RO).  The case was 
remanded from the Board to the RO in May 1998 for additional 
development of the evidence and for due process reasons.

By rating decision in October 1998, a 40 percent evaluation 
was assigned for adenocarcinoma of the prostate effective 
from October 1, 1994.  This followed a 100 percent rating 
from June 4, 1993 to October 1, 1994 following treatment for 
the carcinoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Neither the "old" nor the "new" genitourinary rating 
criteria are more favorable to the veteran's increased rating 
claim.

3.  The service connected adenocarcinoma of the prostate is 
not of such severity as to result in incontinence that 
requires the constant wearing of an appliance, or requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service connected adenocarcinoma of the 
prostate have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
7512, 7528 (as in effect prior to February 17, 1994); 
§ 4115a, Diagnostic Code 7528 (as in effect from February 17, 
1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background.

An April 1944 certificate of disability for discharge 
includes a diagnosis of chronic  mild nonvenereal prostatitis 
of undetermined cause.  

By rating decision in April 1944, service connection was 
awarded for chronic prostatitis and a noncompensable 
evaluation was assigned.

A January 1952 VA hospital report shows that the prostate was 
enlarged, tender and moderately firm.  

By decision of the Board in March 1953, a 10 percent 
evaluation was assigned for chronic prostatitis under 
Diagnostic Code 7527, effective from the date of VA 
hospitalization in January 1952.  The 10 percent grant for 
chronic prostatitis was effectuated by rating decision in 
April 1953.  

By rating decision in March 1977, a 20 percent evaluation was 
assigned for chronic prostatitis under DC 7527, effective 
from September 1976 when VA outpatient treatment records 
showed an increase in symptomatology.

A May 1993 VA prostate biopsy report includes a diagnosis of 
well-differentiated prostatic adenocarcinoma.  

In June 1993, the veteran submitted a claim for an increased 
rating for his service connected genitourinary disability.  

A July 1993 report from The Cooley Dickinson Hospital 
indicates that the veteran had presented at a VA hospital 
with rectal bleeding.  A work-up determined that the rectal 
bleeding was coming from benign polyps.  During the work-up, 
however, an enlarged prostate and the recent symptoms of 
nocturia times 3 or 4 and a decrease in urinary stream had 
been noted.  Needle biopsies of the prostate revealed well-
differentiated adenocarcinoma.  A CT scan of the pelvis 
showed no evidence of tumor extending beyond the prostate or 
pelvic lymphadenopathy.  A bone scan showed no evidence of 
metastasis.  The impression was well-differentiated stage B2 
adenocarcinoma of the prostate.  

On VA genitourinary examination in September 1994, urinary 
frequency was noted that was consistent with radiation 
effects.  The veteran urinated 8 to 9 times during waking 
hours and he had nocturia every 2 hours.  There was no 
urination pain but if the veteran delayed urination for a 
significant period of time, he would have penile burning.  
There was urgency if he delayed with minor incontinence.  The 
diagnosis was status post radiation therapy for carcinoma of 
the prostate and urinary frequency consistent with radiation 
cystitis.

On VA examination in September 1998, it was noted that 
radiotherapy had been completed in 1993.  Since then, the 
veteran had radiation cystitis.  He urinated every two hours 
during waking hours and he had nocturia every hour.  If the 
veteran withheld urination, he would get lower abdominal pain 
and diarrhea.  There was no gross hematuria, and he 
apparently only occasionally suffered from burning urination.  
He had urge incontinence if he overslept from sleeping pills 
and then he would leak urine before he could get to the 
bathroom.  Urinary tract infections were denied.  Appetite 
was "pretty good."  The veteran weighed a steady 165 
pounds.  Rectal examination was deferred because of diarrhea 
and the likelihood of anal pain from the examination.  The 
diagnosis was adenocarcinoma of the prostate gland with 
radiation cystitis after radiotherapy.  An addendum later 
that same month shows that a urinalysis was normal.

By rating decision in October 1998, a 40 percent evaluation 
was assigned for adenocarcinoma of the prostate under DC 7528 
as the veteran's current symptomatology was productive of 
awakening to void five or more times per night.  The 40 
percent evaluation was assigned following the termination of 
a 100 percent evaluation as there had been no reoccurrence or 
metastasis under DC 7528.

Received in March 1999 were VA outpatient treatment records 
dating from January 1993 to February 1999.  In December 1993, 
the veteran complained of nocturia.  In December 1994, 
nocturia, urinary frequency and dysuria were reported.  In 
January 1995, the veteran stated that he did not sleep well 
as he had to wake-up many times at night to go to the 
bathroom.  It was reported that nocturia continued in June 
1995.  In September 1996, the veteran complained of nocturia 
times 3 or 4.  He voided well.  In October 1997, nocturia 
times 4 or 5, dysuria, slow stream and urgency were reported.  
A February 1998 urology notation shows nocturia times 4 or 5, 
dysuria, and no hematuria.  Rectal examination was refused.  
An August 1998 urology notation shows nocturia times 4, a 
slight trace of dysuria, and frequency of 2 hours.  It was 
noted that there was no real improvement in the veteran's 
nocturia in February 1998.  In May 1998, there were no 
obstructive urinary complaints.  A medication that helped 
with nocturia was increased.  There was no hematuria.  In 
July 1998, the veteran had no urinary complaints.    


II.  Analysis.

The Board finds the veteran's claim for increased 
compensation benefits for a genitourinary disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).  The case was remanded in 
May 1998 for additional development of the evidence.  In this 
regard, all available current medical treatment records have 
been obtained and the veteran was afforded a VA genitourinary 
examination.  The veteran's service-connected disability was 
evaluated under both the old and new rating criteria in the 
April 1999 supplemental statement of the case.  Accordingly, 
all requested development has been accomplished, and the 
current record is adequate to fully and fairly evaluate the 
veteran's claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The regulations pertaining to rating genitourinary 
disabilities were revised effective February 17, 1994.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
Department of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's genitourinary disability is evaluated under DC 
7528.  Under the "old" regulations in effect prior to 
February 17, 1994, DC 7528 provided that the rating under 
this code will be continued for 1 year following the 
cessation of surgical, x-ray antineoplastic chemotherapy or 
other therapeutic procedure.  At this point, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals, with a minimum evaluation of 10 percent.  
The evidence shows that there has been no recurrence or 
metastases of the veteran's adenocarcinoma of the prostate.  
Thus, residuals of adenocarcinoma of the prostate were 
properly evaluated as chronic cystitis under the provisions 
of DC 7512.  

Under DC 7512, a 10 percent evaluation is warranted for 
moderate chronic cystitis with pyuria and diurnal and 
nocturnal frequency, a 20 percent evaluation requires 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain and tenesmus, a 40 percent rating is 
warranted for severe chronic cystitis with urination at 
intervals of one hour or less and a contracted bladder, and a 
60 percent evaluation is warranted where incontinence exists 
requiring constant wearing of an appliance.  In the instant 
case, the evidence shows that the veteran does not have 
incontinence that requires the constant wearing of an 
appliance.  In fact, there is no evidence that the veteran 
wears an appliance.  There is no basis, therefore, for the 
assignment of a rating in excess of the current 40 percent 
for chronic cystitis under the "old" rating criteria.

Under the "new" regulations pertaining to genitourinary 
disabilities in effect as of February 17, 1994, 38 C.F.R. 
§ 4.115a provides that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
following section provides descriptions of various levels of 
disability in each of these symptoms areas.  Where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  

DC 7528, malignant neoplasms of the genitourinary system, 
provides that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  As discussed relative 
to the above consideration of the "old" rating criteria, in 
the veteran's case, there has been no local reoccurrence or 
metastasis of adenocarcinoma of the prostate.  The treatment 
records and examination reports also clearly show that 
residuals of adenocarcinoma of the prostate are predominantly 
manifested as voiding dysfunction as opposed to being 
manifested by renal dysfunction.  

§ 4.115a, voiding dysfunction, provides that the adjudicator 
should rate the particular condition as urine leakage, 
frequency, or obstructed voiding.  The highest rating 
possible under urinary frequency is 40 percent and the 
highest rating possible under obstructed voiding is 30 
percent.  As the veteran is currently rated as 40 percent 
disabled, the only possible avenue for a higher evaluation is 
under the provisions of urine leakage.

§ 4.115a further provides that continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times a day, warrants a 60 percent evaluation.  In September 
1994, the evidence showed urgency of urination with minor 
incontinence if urination was delayed; and in September 1998, 
there was evidence of urge incontinence if the veteran 
overslept from the use of sleeping pills which would lead to 
the leaking of urine on the way to the bathroom.  There is no 
evidence in the cited examination reports or in the extensive 
VA outpatient treatment notations of continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence that requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times a day.  The criteria for the assignment of a 60 
percent evaluation under § 4.115a regarding urine leakage, 
therefore, have not been met.

In view of the above, the Board finds that neither the 
"old" nor the "new" rating criteria for genitourinary 
disability are more favorable to the veteran as the evidence 
does not support his claim under the "old" or "new" rating 
criteria.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for the assignment of a rating in 
excess of 40 percent for adenocarcinoma of the prostate.


ORDER

Entitlement to a rating in excess of 40 percent for 
adenocarcinoma of the prostate is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

